Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 17, 2015

The Court of Appeals hereby passes the following order:

A16E0008. IN THE INTEREST OF: K. D. F. AND K. F. F., MINOR
    CHILDREN.

      In this termination of parental rights action, the mother has filed a motion
seeking an extension of time to file an application for discretionary appeal. The
motion, filed on September 17, 2015, follows the juvenile court’s August 27, 2015,
denial of the mother’s request for new trial. An application for discretionary appeal
must be filed “within 30 days of the entry of the order, decision, or judgment
complained of.” OCGA § 5-6-35 (d). But an appellate court has the authority to grant
an extension of time, pursuant to OCGA § 5-6-39 (a) (5), where the request for
extension is made before the expiration of the period for filing as originally
prescribed. See OCGA § 5-6-39 (d); Court of Appeals Rule 31 (g).
      Upon review of the mother’s timely request for an extension of time to file an
application for discretionary appeal, it is hereby GRANTED. The mother shall file her
application by October 26, 2015.

                                       Court of Appeals of the State of Georgia
                                                                            09/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.